DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael J. Kyle on April 30, 2021.

IN THE CLAIMS:
In claim 5, lines 1-2, the word –the- has been added, between the word “wherein” (line 1) and the word “plurality” (line 2).

Election/Restrictions
Claims 1-6, 8-9, 11-16, and 18-20 are allowable (see below).  Claims 7, 10, 17, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of Species I-X, as set forth in the Office action mailed on October 11, 2019, is hereby withdrawn and claims 7, 10, and 17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Paschke et al. (US Patent 6,108,985) and Yokoyama (EP 2,202,193 A2) are considered the closest prior art references to the claimed invention of independent claims 1, 11, and 18.

Claim 1 claims:
A wear pad for a telescoping boom assembly comprising:

a wear pad body having a first surface and a second surface oppositely positioned from the first surface and spaced from the first surface by a height of the wear pad body;

a plurality of recesses formed in at least one of the first surface and the second surface and extending in a width direction of the wear pad body, the recesses spaced apart along a length of the wear pad body;

a groove formed in one of the first surface and the second surface, the groove extending along the length of the wear pad body, wherein the groove includes an open side elongated along the length of the wear pad body; and

an insert positioned in the groove such that a portion of the insert projects outwardly from the open side of the groove,



Neither Paschke et al. nor Yokoyama explicitly disclose nor would be obvious to the limitations of 1) “a plurality of recesses formed in at least one of the first surface and the second surface and extending in a width direction of the wear pad body, the recesses spaced apart along a length of the wear pad body”, 2) “a groove formed in one of the first surface and the second surface, the groove extending along the length of the wear pad body, wherein the groove includes an open side elongated along the length of the wear pad body”, and 3) “an insert positioned in the groove such that a portion of the insert projects outwardly from the open side of the groove”, in conjunction with the remaining limitations of independent claim 1.

Further, after extensive search, the prior art does not explicitly disclose nor would be obvious to the limitations of 1) “a plurality of recesses formed in at least one of the first surface and the second surface and extending in a width direction of the wear pad body, the recesses spaced apart along a length of the wear pad body”, 2) “a groove formed in one of the first surface and the second surface, the groove extending along the length of the wear pad body, wherein the groove includes an open side elongated along the length of the wear pad body”, and 3) “an insert positioned in the groove such that a portion of the insert projects outwardly from the open side of the groove”, in conjunction with the remaining limitations of independent claim 1.

Claim 11 claims:
A telescoping boom assembly, comprising:

an outer boom section;



a wear pad having a first surface and a second surface oppositely positioned from the first surface and spaced from the first surface by a height of the wear pad;

a plurality of recesses formed in at least one of the first surface and the second surface and extending in a width direction of the wear pad, the recesses spaced apart along a length of the wear pad;

a groove formed in one of the first surface and the second surface, the groove extending along the length of the wear pad; and

an insert positioned in the groove, the insert having a portion which projects outwardly from the open side of the groove,

wherein the wear pad is installed at one of the inner boom section and the outer boom section and the insert is configured to contact the other of the inner boom section and the outer boom section.

Neither Paschke et al. nor Yokoyama explicitly disclose nor would be obvious to the limitations of 1) “a plurality of recesses formed in at least one of the first surface and the second surface and extending in a width direction of the wear pad, the recesses spaced apart along a length of the wear pad”, 2) “a groove formed in one of the first surface and the second surface, the groove extending along the length of the wear pad”, and 3) “an insert positioned in the groove, the insert having a portion which projects outwardly from the open side of the groove”, in conjunction with the remaining limitations of independent claim 11.

and 3) “an insert positioned in the groove, the insert having a portion which projects outwardly from the open side of the groove”, in conjunction with the remaining limitations of independent claim 11.

Claim 18 claims:
A telescoping boom assembly of a crane, comprising: 

an outer boom section;

an inner boom section disposed in the outer boom section and configured for telescoping movement to extend out of and retract into the outer boom section;

a first wear pad having a first surface and a second surface oppositely positioned from the first surface and spaced from the first surface by a height of the first wear pad;

a plurality of recesses formed in at least one of the first surface and the second surface and extending in a width direction of the first wear pad, the recesses spaced apart along a length of the first wear pad;

a groove formed in one of the first surface and the second surface, the groove extending along the length of the first wear pad, the groove having a depth and an open side elongated along the length of the first wear pad;

an insert positioned in the groove, the insert having a height greater than the depth of the groove such that a portion of the insert projects outwardly from the open side of the groove; and

a second wear pad,

wherein the first wear pad is installed at a rear portion of the inner boom section and is configured to move with the inner boom section relative to the outer boom section, and the second wear pad is installed at a forward portion of the outer boom section and is fixed relative to the outer boom section.

Neither Paschke et al. nor Yokoyama explicitly disclose nor would be obvious to the limitations of 1) “a plurality of recesses formed in at least one of the first surface and the second surface and extending in a width direction of the first wear pad, the recesses spaced apart along a length of the first wear pad”, 2) “a groove formed in one of the first surface and the second surface, the groove extending along the length of the first wear pad, the groove having a depth and an open side elongated along the length of the first wear pad”, and 3) “an insert positioned in the groove, the insert having a height greater than the depth of the groove such that a portion of the insert projects outwardly from the open side of the groove”, in conjunction with the remaining limitations of independent claim 18.

Further, after extensive search, the prior art does not explicitly disclose nor would be obvious to the limitations of 1) “a plurality of recesses formed in at least one of the first surface and the second surface and extending in a width direction of the first wear pad, the recesses spaced apart along a length of the first wear pad”, 2) “a groove formed in one of the first surface and the second surface, the groove extending along the length of the first wear pad, the groove having a depth and an open side elongated along the length of the first wear pad”, and 3) “an insert positioned in the groove, the insert having a height greater than the depth of the groove such that a portion of the insert projects outwardly from the open side of the groove”, in conjunction with the remaining limitations of independent claim 18.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/